Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 1 of 20 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_____________________________________________x
KERINE ANDERSON f/k/a KERINE GILES,          :
                                             :
                              Plaintiff      :
            -against-                        : COMPLAINT
                                             : AND JURY DEMAND
                                             :
                                             : No. 20-cv-00590
YOUNG WELLS WILLIAMS, P.A., and              :
STEPHEN E. GARDNER,                          :
                                             :
                              Defendants,    :
_____________________________________________x

                                Preliminary Statement

      1.     This is an action for actual, statutory, and punitive damages, civil

penalties, and injunctive relief brought by Plaintiff Kerine Anderson against

Defendants Young Wells Williams, P.A. (“Young Wells”) and Stephen E. Gardner for

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et

seq., which prohibits debt collectors from engaging in abusive, deceptive, and unfair

practices; violations of New York General Business Law § 349, which prohibits

deceptive acts and practices; and abuse of process.

                                Jurisdiction and Venue

      2.     Jurisdiction of this court arises under 15 U.S.C. §1692k(d), 28 U.S.C.

§ 1331, and 28 U.S.C. § 1337.

      3.     This Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.




                                          1
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 2 of 20 PageID #: 2



      4.     This court has jurisdiction over Young Wells because the conduct

complained of occurred in this District.

      5.     This court has jurisdiction over Gardner, a Director of Young Wells,

because the conduct complained of occurred in this District.

      6.     Venue is proper in this district under 28 U.S.C. §1391(b) in that the

Plaintiff resides in Queens, the Defendants transact business here, and the conduct

complained of occurred in this District.

      7.     More particularly, Defendants unlawfully filed and served a

Mississippi writ of garnishment on a Queens resident’s employer in Nassau County

based upon a questionable judgment entered in Mississippi.

      8.     Plaintiff served the Mississippi garnishment writ without

domesticating the judgment in New York, without using a New York Sheriff or

Marshal as is required by New York law, and without first making service upon the

Queens resident as is required by New York law.

      9.     By unlawfully serving the Mississippi writ of garnishment on

Plaintiff’s Nassau County employer – Northwell Health – Defendants transacted

business within the State of New York and subjecting themselves to the jurisdiction

of the State of New York.

      10.    Moreover, this Court has subject matter jurisdiction under 15 U.S.C.

§ 1332 because Plaintiff is a citizen of New York, Defendants are citizens of

Mississippi, and the matter in controversy exceeds the sum or value of $75,000.




                                           2
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 3 of 20 PageID #: 3



         11.   Because Defendants unlawfully served their improper out-of-state writ

of garnishment in this District on Plaintiff’s Nassau County employer and Plaintiff

resides in Queens County, venue is proper in this District.

         12.   Venue is proper in this district under 28 U.S.C. §1391(b) in that the

Defendants transact business here and the conduct complained of occurred in this

District.

                                         Parties

         13.   Plaintiff Kerine Anderson is a natural person residing in Queens

County and the State of New York and is a “consumer” as that term is defined by 15

U.S.C. §1692a(3).

         14.   Defendant Young Wells is a corporation organized and existing under

the laws of the State of Mississippi.

         15.   Young Wells does not have an office in the State of New York.

         16.   Young Wells is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).

         17.   Young Wells has transacted business within the State of New York as

is more fully set forth hereinafter in this complaint.

         18.   Young Wells regularly attempts to collect debts alleged to be due

another.

         19.   Young Wells uses instrumentalities of interstate commerce and the

mails in pursuit of its business, the principal purpose of which is the collection of

debts.




                                            3
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 4 of 20 PageID #: 4



      20.     The acts of Young Wells alleged hereinafter were performed by its

officers, agents, and employees acting within the scope of their actual or apparent

authority.

      21.     All references to “Young Wells” herein shall mean Young Wells or an

employee, officer, or agent of Young Wells.

      22.     Defendant Stephen E. Gardner is an attorney licensed to practice law

in the State of Mississippi.

      23.     Gardner does not have an office in New York and is not licensed to

practice law in New York.

      24.     Gardner is a Director of Young Wells and a member of that firm’s

Commercial Litigation and Creditor’s Rights Group.

      25.     Upon information and belief, Gardner has worked for Young Wells as

an attorney since 1984.

      26.     Gardner is a “debt collector” as that term is defined by 15 U.S.C.

§ 1692a(6).

      27.     Gardner has transacted business within the State of New York as is

more fully set forth hereinafter in this complaint.

      28.     Gardner regularly attempts to collect debts alleged to be due another.

      29.     Gardner uses instrumentalities of interstate commerce and the mails

in pursuit of his business, the principal purpose of which is the collection of debts.

      30.     All references to “Gardner” herein shall mean Gardner or an employee

or agent of Gardner.




                                           4
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 5 of 20 PageID #: 5



                                     Factual Allegations

      31.    In or around March 2013, Plaintiff purchased a vehicle from a

dealership in Mississippi.

      32.    The vehicle was purportedly financed through Tracir Financial

Services I, Inc. f/k/a Central Mississippi Credit Corp. (“Tracir”).

      33.    The vehicle had significant mechanical faults that required repairs.

Those repairs deprived Plaintiff of the vehicle for about a month. Even after the

repairs, the vehicle continued to stall and Plaintiff repeatedly had to rely on

bystanders and police officers to move the car to safety.

      34.    About six months after purchasing the vehicle, Plaintiff returned the

vehicle to the dealer because it was not roadworthy.

      35.    Unbeknownst to Plaintiff, on or about August 27, 2014, Tracir, through

its attorney Gardner, filed a complaint against Plaintiff in the County Court of the

Second Judicial District of Harrison County in Mississippi to recover unpaid debt

related to that vehicle.

      36.    On or about December 2, 2014, Tracir obtained a default judgment

against Plaintiff in Mississippi state court for failure to pay the alleged debt

incurred by purchasing the faulty vehicle in Mississippi.

      37.    Plaintiff has no recollection of being served with a summons or

complaint.




                                           5
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 6 of 20 PageID #: 6



      38.    The alleged debt arose out of a transaction in which money, services or

property, which was the subject of the transaction, was primarily for personal,

family and/or household purposes.

      39.    As such, the alleged debt is a “debt” as that term is defined by 15

U.S.C. §1692a(5).

      40.    In or around 2016, Plaintiff moved to Queens County in the State of

New York where she still resides.

      41.    In or around March 2019, Plaintiff took a job with Northwell Health in

Nassau County as a patient care associate. In that capacity, she assists nurses with

caring for patients.

      42.    After starting work at Northwell Health, Plaintiff sought to improve

her credit score and learned that it was affected by debt incurred for the purchase of

the vehicle she had returned several years earlier.

      43.    Plaintiff called the car dealership which told her that her return of the

car was a “voluntary repossession” that did not wipe out the value of the debt

notwithstanding the fact that the car was not roadworthy.

      44.    The dealership further explained that Tracir, not it, owned the car and

the debt and that it could not help her with the matter.

      45.    Shortly after this conversation with the dealership, on or about

November 7, 2019, Gardner on behalf of Young Wells obtained a Mississippi Writ of

Garnishment from Mississippi state court.




                                          6
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 7 of 20 PageID #: 7



         46.   A copy of the Writ of Garnishment, with Plaintiff’s social security

number redacted, is attached as Exhibit A. 1

         47.   The Writ of Garnishment asserted that Tracir had obtained a

judgment against Plaintiff and that the current value of that judgment was

$13,448.96 with a 28.5% post-judgment interest rate.

         48.   The writ further provided that starting 30 days from the date of

service, “75% of [Plaintiff’s] wages, salary or other compensation due or to become

due is exempt by law from garnishment” but “[t]he remaining non-exempt

disposable earnings shall be retained” by Plaintiff’s employer and sent to Young

Wells.

         49.   Gardner put down on the Writ of Garnishment that Northwell Health

was a garnishee and listed the address of Northwell Health as “1111 MARCUS

AVE. STE. LL20 LAKE SUCCESS NY 11042.”

         50.   Gardner did not provide an address for Plaintiff.

         51.   Gardner and Young Wells knew or should have known that as an

employee at Northwell Health in Nassau County, Plaintiff must live in or near the

State of New York.

         52.   Because Plaintiff is a New York resident with a New York employer,

Defendants knew or should have known that they had to comply with New York law



1The Writ of Garnishment and all other documents relating to the Mississippi state
court proceeding identify Plaintiff as “Kerin Giles.” Plaintiff’s first name is
misspelled. Plaintiff changed her last name to Anderson after she purchased the
vehicle at issue.



                                            7
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 8 of 20 PageID #: 8



and retain a New York lawyer to take whatever steps are necessary to domesticate

the Mississippi judgment in New York.

       53.     Domesticating a default judgment in New York requires the

commencement of an action on a judgment, so that the alleged judgment debtor is

afforded an opportunity to challenge entry of a judgment in New York without

having to travel to a distant forum to vacate the original judgment.

       54.     Only then could Defendants, through a New York lawyer, execute New

York garnishment forms and give those New York forms, together with a

domesticated New York judgment, to the Nassau County Sheriff to first make

service on Plaintiff and only then, after a 20-day waiting period, make service on

Plaintiff’s employer.

       55.     This mandatory waiting period was established to allow consumers an

opportunity to settle, to arrange a voluntary payment plan, or to take action in

court, and thereby to allow the consumer to avoid the embarrassment and

humiliation of having his or her employer served.

       56.     Requiring the involvement of a Sheriff also insures that consumers

that matters are handled by a licensed and regulated New York official and that

consumers are regularly provided with an accounting stating how much they have

paid, how those payments have been applied, and how much the consumers have

left to pay.




                                           8
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 9 of 20 PageID #: 9



      57.      Moreover, because Gardner is not a licensed New York attorney or a

Debt Collection Agency licensed by the NYC Department of Consumer Affairs and

because Young Wells is not a Debt Collection Agency licensed by the NYC

Department of Consumer Affairs, even though Plaintiff resides in Queens, she does

not even have a local licensing body to complain to concerning Defendants’ unlawful

actions.

      58.      Sometime thereafter, Defendants sent the Mississippi Writ of

Garnishment to Plaintiff’s employer, Northwell Health.

      59.      Northwell Health does not have a hospital or any offices in Mississippi.

      60.      Northwell Health does not do business in Mississippi or have a

presence in Mississippi sufficient to assert jurisdiction over Northwell Health in

Mississippi.

      61.      Plaintiff can find no authorization or public filing authorizing

Northwell Health to do business in Mississippi.

      62.      Plaintiff can find no offices or branches of Northwell Health in

Mississippi.

      63.      Defendants’ mailing of the Mississippi Writ of Garnishment

constituted an unlawful communication with Plaintiff’s New York employer and

abuse of process, not to mention the unlawful practice of law in New York by

Defendant Gardner.

      64.      Without the alleged judgment being domesticated in New York and

issuing from a New York attorney, a New York courthouse, and a New York Sheriff,




                                            9
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 10 of 20 PageID #: 10



 Plaintiff has no way of challenging service of the summons and complaint that led

 to the judgment or of stopping or challenging the unlawful garnishment short of

 hiring a lawyer to file an action for injunctive relief – as she is doing here – or flying

 to Mississippi.

       65.    Plaintiff only learned of the Writ of Garnishment when her employer

 Northwell Health mailed her a copy of the writ along with a “Garnishment

 Notification Memo” on or about December 21, 2019, attached hereto as Exhibit B.

       66.    The Garnishment Notification Memo stated that Northwell Health was

 complying with a garnishment request from “Stephen E Gardner” and that it would

 deduct 25% from Plaintiff’s payroll starting with the pay period ending on

 December 28, 2019.

       67.    On or about December 26, 2019, Plaintiff called Northwell Health’s

 Human Resources department, which told her that there nothing Northwell Health

 could do in the face of a valid court order. Plaintiff tried to explain that the

 garnishment was invalid but the HR representative repeated that there was

 nothing she could do.

       68.    Because the Writ of Garnishment was from Mississippi and provided

 that only 75% of Plaintiff’s income could be exempt from garnishment, Plaintiff’s

 employer’s payroll department advised that it would deduct 25% from Plaintiff’s

 salary.

       69.    Under New York law, even if the judgment were properly domesticated

 and service of garnishment papers were properly made by a New York attorney




                                            10
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 11 of 20 PageID #: 11



 using a Sheriff or a Marshal, Defendants could only withhold a maximum of 10% of

 Plaintiff’s gross income.

       70.    Moreover, New York law requires that any valid writ of garnishment

 provide the judgment-debtor and garnishee with information about the maximum

 amount that may be garnished – information that is missing from the Mississippi

 Writ of Garnishment.

       71.    This fear of having all or even 25% of her wages garnished caused

 Plaintiff to fear not being able to pay her rent and thereby losing her apartment and

 being rendered homeless.

       72.    This fear was realized when 25% was deducted from the pay she

 received starting on or about December 28, 2019. See Exhibit B.

       73.    With this unlawful deduction, Plaintiff does not earn enough to pay

 her rent.

       74.    The actions of Young Wells and Gardner set forth above demonstrate

 that no attorney conducted a meaningful attorney review before filing and/or

 sending the Writ of Garnishment attached as Exhibit A.

       75.    Upon information and belief, Gardner did not engage in the slightest

 meaningful review of the writ of garnishment before sending it to Northwell Health.

       76.    Otherwise, there is no possible explanation for how or why a lawyer,

 like Gardner, served a Mississippi Writ of Garnishment to enforce a Mississippi

 judgment on a consumer who is now employed by Northwell Health when that




                                          11
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 12 of 20 PageID #: 12



 attorney knows the employer is based in New York because that information is

 contained in the Writ of Garnishment itself.

       77.    Thus, it is apparent that Defendants use a mechanized computer-

 driven process to prepare and send Mississippi Writs of Garnishment, and most

 variable information (such as the name of the creditor, the alleged amount due, and

 the name of the consumer) is inserted into pre-defined “fields” by a word-processor

 or other computer-driven document assembly software.

       78.    The Mississippi Writs of Garnishment are then created directly from

 this electronically stored information.

       79.    On information and belief, no attorney meaningfully reviews any

 particular Mississippi Writ of Garnishment before it is sent.

       80.    Rather, the only attorney involvement is to review the form of the

 Mississippi Writ of Garnishment and to define some general parameters as to the

 intended recipients.

       81.    Based upon the boilerplate representations made and the fill-in-the-

 blanks nature of Exhibit A, it is clear that no attorney had personally reviewed the

 particular circumstances of the alleged collection account before sending the

 Mississippi Writ of Garnishment.

       82.    Moreover, even the slightest meaningful attorney review would have

 revealed that it was directed at an out-of-state judgment debtor and an out-of-state

 judgment must be domesticated before it can be used to garnish the wages of an

 out-of-state judgment debtor.




                                           12
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 13 of 20 PageID #: 13



       83.    Meaningful attorney review would also have caused an attorney to at

 least consult New York’s strict garnishment requirements before attempting to

 wrangle a New York corporation with no ties to Mississippi into doing its bidding.

       84.    The Mississippi Writ of Garnishment attached as Exhibit A

 deceptively purports to be “from an attorney” when in fact the Mississippi Writ of

 Garnishment, which signed by Gardner as an attorney, is not from an attorney in

 any meaningful sense.

       85.    As a result of Defendants’ acts Plaintiff lost wages. She also became

 embarrassed, humiliated, nervous, upset, anxious, and suffered from emotional

 distress and fear that she would lose more wages and her apartment, leaving her

 homeless.

                                            Count I

                  Violations of the Fair Debt Collection Practices Act

       86.     Plaintiff restates, realleges, and incorporates herein by reference all

 foregoing paragraphs as if set forth fully in this Count.

       87.    The conduct of Defendants as described in this complaint violated the

 Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq., as follows:

        i. Defendants violated 15 U.S.C. §1692c by unlawfully communicating with
           Plaintiff’s employer both through the use of the Mississippi Writ of
           Garnishment and possibly by other means not yet known to Plaintiff;

        ii. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), f, and f(1) by
            unlawfully attempting to collect on the Mississippi judgment without
            taking any of the required steps to domesticate the judgment, by not
            using a New York lawyer, by not using a New York Sheriff, by not having
            service made upon Plaintiff before making service on Plaintiff’s employer,
            and by falsely representing to Plaintiff and to her employer that



                                           13
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 14 of 20 PageID #: 14



             Defendants had the right to garnish anything using the unlawfully used
             and unlawfully served Mississippi Writ of Garnishment.

       iii. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), e(13), f, and
            f(1), by using Mississippi Writ of Garnishment forms instead of using the
            forms mandated by the New York Courts and, instead, falsely
            representing and implying that the Mississippi forms were valid legal
            process in New York in order to garnish Plaintiff’s wages without going
            through the time and expense of hiring a New York lawyer and
            domesticating the judgment and thereby hoodwinking Plaintiff and her
            employer into believing that the Mississippi Writ of Garnishment was
            valid to collect from a New York resident with a New York employer.

       iv. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), e(13), f, and
           f(1), by stating in Exhibit A and to her employer that they would and
           could garnish Plaintiff’s wages using the Mississippi Writ of
           Garnishment if she did not pay the alleged debt, and by demanding that
           Plaintiff’s employer garnish Plaintiff’s wages.

        v. Defendants violated 15 U.S.C. §§ 1692e, -e(3), and –e(10) of the FDCPA
           by signing, filing and serving computer-generated Mississippi Writs of
           Garnishment as an attorney, but without any attorney review, while
           falsely and deceptively holding himself out to Plaintiff as being and
           acting as a lawyer and being meaningfully involved in the collection of
           her account.

       vi. Defendants violated 15 U.S.C. §§ 1692e, e(3), e(5), e(10), f, and f(1) by
           attempting to collect and actually collecting 25% of Plaintiff’s when,
           under New York law, even after domesticating the judgment in New York
           and taking all of the proper procedures before serving a garnishment on
           Plaintiff’s employer, the maximum garnishment was only 10%.

      vii. Defendants violated 15 U.S.C. §1692e, e(5), e(10), and f, by attempting to
           collect and actually collecting on a debt on a resident of New York City
           despite not being a Debt Collection Agency licensed by the NYC
           Department of Consumer Affairs.

       88.     As a result of Defendants’ acts, Plaintiff became embarrassed,

 humiliated, nervous, upset, anxious, and suffered from emotional distress and fear

 that she would lose her wages and her apartment, leaving her homeless.




                                           14
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 15 of 20 PageID #: 15



       89.    As a result of Defendants’ actions, Plaintiff has, without due process,

 had money taken from her that should not have been taken in amounts that should

 not have been taken.

                                        Count II

                 Violations of New York General Business Law § 349

       90.    Plaintiff restates, realleges, and incorporates herein by reference all

 foregoing paragraphs as if set forth fully in this Count.

       91.    Under New York General Business Law (“GBL”) § 349, deceptive acts

 or practices in the conduct of any business conducted in the State of New York are

 unlawful.

       92.    Defendants prepared and used a Mississippi Writ of Garnishment to

 collect on a consumer who had moved to the State of New York and was employed in

 the State of New York all while failing to domesticate the judgment or comply with

 the garnishment laws of New York, or even being admitted to practice law in the

 State of New York.

       93.    It is unlikely that Defendants have not used these unlawful practices

 before.

       94.    In other words, Defendants do not care (a) where the consumer lives at

 the time of collection-enforcement, or (b) whether Defendants have an obligation to

 comply with local wage-garnishment laws, or (c) even whether the jurisdiction in

 which Defendants are trying to garnish wages requires service of such an important




                                           15
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 16 of 20 PageID #: 16



 document as a wage garnishment notice to be made by an official like a County

 Sheriff or a City Marshal.

       95.    Defendants’ actions as set forth above violated GBL § 349 by falsely

 and deceptively using the Mississippi Writ of Garnishment and by stating to

 Plaintiff and her employer that the Mississippi Writ of Garnishment was a valid

 document in New York and had any legal effect in New York and that Defendants

 could do anything to garnish Plaintiff’s wages without first hiring a local attorney to

 domesticate the Mississippi judgment and then going through all of the steps

 necessary to garnish wages in New York under New York law.

       96.    As a result of Defendants’ acts, Plaintiff became embarrassed,

 humiliated, nervous, upset, anxious, and suffered from emotional distress and fear

 that she would lose her wages and her apartment, leaving her homeless.

       97.    By and through their acts, omissions, concealments, and

 misrepresentations, Defendants violated GBL §§ 349 with materially misleading

 and consumer-oriented deceptive acts and practices, with a broad impact on

 consumers at large, and have done so knowingly or willfully.

       98.    Plaintiff was and is suffering irreparable injury as a result of

 Defendants’ decision to garnish her wages without domesticating the judgment and

 taking the necessary steps to garnish wages under New York law.

       99.    She cannot afford to hire a lawyer in Mississippi to vacate the

 underlying judgment, which she has no recollection of having been served with.




                                           16
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 17 of 20 PageID #: 17



       100.   If Defendants are allowed to unlawfully garnish her wages in New

 York using the Mississippi Writ of Garnishment, she will not have enough funds

 with which to pay her rent or other necessary living expenses.

                                        Count III

                                    Abuse of Process

       101.   Plaintiff restates, realleges, and incorporates herein by reference all

 foregoing paragraphs as if set forth fully in this Count.

       102.   Defendants engaged in abuse of process by intentionally filing and

 serving a Mississippi Writ of Garnishment on Plaintiff’s New York employer

 without domesticating the judgment or taking any of the steps necessary to

 effectuate wage-garnishment on a New York resident with a New York employer,

 for the purpose of garnishing wages while forcing consumers, like Plaintiff, to hire

 local counsel and travel far to the distant forum of Mississippi to stop the

 garnishment or to hire counsel to open local cases in New York Supreme Court to

 seek injunctive relief.

       103.   Defendants have perverted legal process by taking the actions

 described above of unlawfully filing these unfair, deceptive, unconscionable and

 unlawful garnishment actions in distant forums for the purpose of obtaining the

 collateral objective of unlawfully obtaining gaining an unfair and unlawful

 advantage by forcing consumers, like Anderson, to hire local counsel in Mississippi

 and travel far to unlawful distant forums to defend themselves against garnishment

 or hire local attorneys in New York to open cases in New York Supreme Court to try




                                           17
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 18 of 20 PageID #: 18



 to seek injunctive relief against the enforcement of judgments that haven’t been

 domesticated and garnishment-documents that are being unlawfully used.

       104.   Plaintiff has been and is being damaged by Defendants’ practices.

       105.   Defendants engaged in the practices complained of for the purpose of

 injuring and taking advantage of consumers.

       106.   Plaintiff was and is suffering irreparable injury as a result of

 Defendants’ decision to garnish her wages without domesticating the judgment and

 taking the necessary steps to garnish wages under New York law.

       107.   She cannot afford to hire a lawyer in Mississippi to vacate the

 underlying judgment, which she has no recollection of having been served with.

       108.   If Defendants are allowed to unlawfully garnish her wages in New

 York using the Mississippi Writ of Garnishment, she will not have enough funds

 with which to pay her rent or other necessary living expenses.

                                   PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that this Court enter a

 Judgment:

       A.     Declaring that Defendants’ conduct complained of herein violates

 Plaintiff’s rights under the FDCPA and state law;

       B.     Enjoining Defendants from taking any collection actions against

 Plaintiff or instituting any wage-garnishment proceedings against Plaintiff without

 first domesticating the Mississippi judgment and complying with New York wage-

 garnishment laws;




                                           18
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 19 of 20 PageID #: 19



        C.       Directing Defendants to pay Plaintiff actual damages in an amount to

 be determined by a jury;

        D.       Directing Defendants to pay Plaintiff nominal damages for violations

 of state law;

        E.       Directing Defendants to pay Plaintiff statutory damages as provided

 under the FDCPA, 15 U.S.C. § 1692k;

        F.       Directing Defendants to pay Plaintiff civil penalties as provided under

 New York General Business Law § 349;

        G.       Directing Defendants to pay Plaintiff punitive damages in an amount

 to be determined by a jury;

        H.       Awarding Plaintiff reasonable attorney’s fees, costs and disbursements

 of this action;

        D.       Granting such other and further relief as this Court deems just and

 proper.




                                             19
Case 2:20-cv-00590-JMA-AYS Document 1 Filed 02/03/20 Page 20 of 20 PageID #: 20



                                     Jury Demand

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff

 demands a trial by jury in this action.


 Dated: February 3, 2020

                                                     /s/ Brian L. Bromberg
                                                     Brian L. Bromberg
                                                     Joshua Tarrant-Windt
                                                     Bromberg Law Office, P.C.
                                                     Attorneys for the Plaintiff
                                                     26 Broadway, 27th Floor
                                                     New York, NY 10004
                                                     Tel: (212) 248-7906
                                                     Fax: (212) 248-7908
                                                     Email: brian@bromberglawoffice.com




                                           20
